        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JEFFREY SIMPSON,             )
                             )
    Plaintiff,               )
                             )
v.                           )              CIVIL ACTION
                             )              FILE NO. _________________
UBER USA, LLC, RAISER, LLC, )
UBER TECHNOLOGIES, INC., and )
TARONDA RENEE HARRISON, )
                             )
    Defendants.              )

                           NOTICE OF REMOVAL

      COME NOW, Defendant UBER USA, LLC (“Defendant Uber USA”

herein), Defendant RASIER, LLC, improperly identified as Raiser, LLC

(“Defendant Rasier” herein), and Defendant UBER TECHNOLOGIES, INC

(“Defendant UTI herein”) (Defendant Uber USA, Defendant Rasier, and

Defendant UTI, collectively, “Defendants”), named Defendants in the above-styled

action, and petition this Court for removal of this action from the State Court of

Gwinnett County to the United States District Court for the Northern District of

Georgia, Atlanta Division, and respectfully show the Court as follows:




                                     Page -1-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 2 of 11




                                            1.

      Plaintiff filed a civil action in the State Court of Gwinnett County, which is

styled as follows: Jeffrey Simpson v. Uber USA, LLC, Raiser, LLC, Uber

Technologies, Inc., and Taronda Renee Harrison, Civil Action File No. 21-C-

04524-S1. (True and correct copies of all process, pleadings and orders received by

counsel for Defendants in such action are attached hereto and incorporated herein

as Exhibit “A”). Defendants are filing an answer to Plaintiff’s Complaint for

Damages (“Complaint”) contemporaneously herewith, within the time permitted

by Federal Rule of Civil Procedure 81(c).

                                            2.

      Plaintiff filed his Complaint with the State Court of Gwinnett County on

June 18, 2021. (See Complaint).

                                            3.

      Defendants were each served with a copy of Plaintiff’s Summons and

Complaint on June 23, 2021, and Plaintiff’s counsel filed Affidavits of Service

with the State Court of Gwinnett County reflecting such service on Defendants on

June 29, 2021. Thus, because this Notice of Removal is being filed within twenty-




                                     Page -2-
          Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 3 of 11




one (21) days of service on Defendants, Defendants’ request for Removal is

timely.

                                           4.

      Plaintiff alleges that he sustained injuries in a motor vehicle accident that

occurred on February 16, 2019 in Atlanta, Fulton County, Georgia. (See, generally,

the Complaint).

                                           5.

      Plaintiff is a citizen of the State of Georgia (See Complaint, ¶ 1).

                                           6.

      According to Plaintiff’s Complaint, Defendant Harrison is a citizen of the

State of Louisiana and currently resides at 3157 Gentilly Boulevard, New Orleans,

Louisiana 70122. (See Complaint, ¶ 2). As of the date of the filing of this Notice of

Removal, nothing has been filed with the State Court of Gwinnett County by

Plaintiff and/or Plaintiff’s counsel indicating that Defendant Harrison has been

served with a copy of Plaintiff’s Summons or Complaint. As a result, Defendant

Harrison cannot “consent” to Defendants’ Notice of Removal as of the date that

this Notice of Removal is filed with this Court.




                                      Page -3-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 4 of 11




                                          7.

      Defendant Uber USA is a foreign limited liability company organized and

existing under the laws of the State of Delaware. (See a true and correct copy of the

Secretary of State Statement of Information form filed by Defendant Uber USA

with the California Secretary of State’s Office attached hereto and made a part

hereof as Exhibit “B”; see also a true and correct copy of the Application for

Certificate of Authority filed by Defendant Uber USA with the Georgia Secretary

of State’s Office and the resulting Certificate of Authority issued by the State of

Georgia attached hereto and made a part hereof as Exhibit “C”). Defendant Uber

USA’s principal business address is located at 1515 3rd Street, San Francisco,

California 94158 and Defendant Uber USA may be served with process in Georgia

through its registered agent, CT Corporation System at 289 South Culver Street,

Lawrenceville, Georgia 30046. (See Exhibits B and C; see also Plaintiff’s

Complaint, ¶ 3); see also a true and correct copy of Defendant Uber USA’s 2021

Annual Registration filed with the Georgia Secretary of State’s Office attached

hereto and made a part hereof as Exhibit “D”).




                                      Page -4-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 5 of 11




                                          8.

      Defendant UTI is a foreign corporation organized and existing under the

laws of the State of Delaware. (See a true and correct copy of the Amended

Statement of Foreign Corporation filed by Defendant UTI with the California

Secretary of State’s Office attached hereto and made a part hereof as Exhibit “E”;

see also a true and correct copy of the Corporation – Statement of Information

form filed by Defendant UTI with the California Secretary of State’s Office

attached hereto and made a part hereof as Exhibit “F”). Defendant UTI’s principal

business address is located at 1515 3rd Street, San Francisco, California 94158 and

Defendant UTI, who is not registered to do business in the State of Georgia, may

be served with process through its registered agents located in either California or

Delaware. (See Exhibits E and F).

                                          9.

      Defendant Rasier is a foreign limited liability company organized and

existing under the laws of the State of Delaware. (See a true and correct copy of the

Application to Register a Foreign Limited Liability Company filed by Defendant

Rasier with the California Secretary of State’s Office attached hereto and made a

part hereof as Exhibit “G”; see also a true and correct copy of the 2021 Statement




                                      Page -5-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 6 of 11




of Information filed by Defendant Rasier with the California Secretary of State’s

Office attached hereto and made a part hereof as Exhibit “H”; see also a true and

correct copy of the 2021 Annual Registration filed by Defendant Rasier with the

Georgia Secretary of State’s Office attached hereto and made a part hereof as

Exhibit “I”). Defendant Rasier’s principal business address is located at 1515 3rd

Street, San Francisco, California 94158 and Defendant Rasier may be served in

Georgia with process through its registered agent, CT Corporation System at 289

South Culver Street, Lawrenceville, Georgia 30046. (See Exhibits G, H, and I).

                                          10.

      Plaintiff’s Complaint alleges that Defendant Harrison “operated her vehicle

in a negligent manner by driving recklessly, running a red light, and driving into

the side of Plaintiff’s vehicle” on February 16, 2019. (See Complaint, ¶ 8). Plaintiff

further alleges that the subject collision (1) caused Plaintiff to suffer “severe and

on-going physical injuries;” (2) caused Plaintiff to incur “substantial medical

expenses” that “exceed $126,000;” (3) will cause Plaintiff to “continue to incur

medical expenses for an indeterminate time into the future;” (4) caused Plaintiff,

and will continue to cause Plaintiff, pain and suffering, mental anguish, and




                                      Page -6-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 7 of 11




emotional distress;” and (5) caused Plaintiff to “suffer lost wages as well as a

reduction in his ability to earn wages in the future.” (See Complaint, ¶¶ 8, 30-34).

                                           11.

      Plaintiff seeks a judgment against Defendants to recover damages to

compensate Plaintiff for his alleged pain and suffering, mental anguish, emotional

distress, medical expenses, lost wages, and attorney’s fees and expenses

purportedly caused, suffered and/or incurred as a result of the subject collision that

forms the basis of Plaintiff’s Complaint in an amount to be proven at trial, but not

less than $126,000. (See Complaint, ¶¶ 30-34).

                                           12.

      Given the nature of the damages alleged by Plaintiff in the Complaint,

including, but not limited to, the allegation that he has suffered severe injuries that

will require future medical treatment, that will impact his future earning capacity,

and that allegedly necessitated medical treatment costing in excess of $126,000,

the amount in controversy, exclusive of interest and costs, between Plaintiff and

Defendants exceeds $75,000.00.




                                       Page -7-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 8 of 11




                                           13.

      Based on the foregoing, this Court has jurisdiction over this matter pursuant

to 28 U.S.C. §§ 1332(a) and 1441 because (i) complete diversity exists between the

named parties to this action and all served Defendants, and (ii) the amount in

controversy, according to Plaintiff’s Complaint, exceeds $75,000.00.

                                           14.

      By service of a copy of this Notice of Removal, as evidenced by the

Certificate of Service attached hereto, Defendants hereby give notice of such

removal to Plaintiff and Defendant Harrison, who has not yet been formally

served, as required by 28 U.S.C. § 1446.

                                           15.

      A true and correct copy of this Notice of Removal will be filed with the

Clerk of the State Court of Gwinnett County, Georgia as required by 28 U.S.C.

§ 1446(d).

      WHEREFORE, Defendants pray that (1) the above-captioned lawsuit be

removed to the United States District Court for the Northern District of Georgia,

Atlanta Division, (2) this Court take cognizance and jurisdiction over this claim




                                     Page -8-
        Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 9 of 11




from the State Court of Gwinnett County, Georgia, and (3) this action proceed as

removed and under this Court’s jurisdiction pursuant to 28 U.S.C. § 1332.

      The undersigned have read this Notice of Removal and, to the best of their

knowledge, information, and belief, formed after reasonable inquiry, have

determined it is well-grounded in fact, is warranted by existing law, and is not

interposed for any improper purpose, such as to harass or to cause unnecessary

delay or needless increase in the cost of litigation.

      Respectfully submitted, this 14th day of July, 2021.

                                        DREW, ECKL & FARNHAM, LLP

                                        /s/ Melody C. Kiella
303 Peachtree Street, NE                Douglas K. Burrell
Suite 3500                              Georgia Bar No.097537
Atlanta, Georgia 30308                  Melody C. Kiella
TEL: 404-885-1400                       Georgia Bar No. 206275
FAX: 404-876-0992                       Victoria Olson
Burrelld@deflaw.com                     Georgia Bar No. 527753
Kiellam@deflaw.com
olsonv@deflaw.com
                                        Attorneys for Defendants Uber USA, LLC,
                                        Rasier, LLC, and Uber Technologies, Inc.

11718562/1
16628-206920




                                       Page -9-
       Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 10 of 11




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

JEFFREY SIMPSON,             )
                             )
    Plaintiff,               )
                             )
v.                           )              CIVIL ACTION
                             )              FILE NO. _________________
UBER USA, LLC, RAISER, LLC, )
UBER TECHNOLOGIES, INC., and )
TARONDA RENEE HARRISON, )
                             )
    Defendants.              )

              CERTIFICATE OF SERVICE AND COMPLIANCE
                       WITHLOCAL RULE 5.1(B)

      I HEREBY CERTIFY, that I have this day filed the NOTICE OF

REMOVAL with the Clerk of Court, using the CM/ECF system and served a copy

of the foregoing upon Plaintiff via U.S. Mail, adequate postage prepaid, addressed

as follows:

                               Steven Loube, Esq.
                          LOWE LAW FIRM, P.C.
                      3644 Chamblee Tucker Road, Suite F
                             Atlanta, Georgia 30341
                            steven@lowelawatl.com




                                    Page -10-
       Case 1:21-cv-02810-MLB Document 1 Filed 07/14/21 Page 11 of 11




      I further certify that the foregoing has been prepared with Times New

Roman, 14 point font, in compliance with L.R. 5.1(b).



      Respectfully submitted, this 14th day of July, 2021.

                                      DREW, ECKL & FARNHAM, LLP

                                      /s/ Melody C. Kiella
303 Peachtree Street, NE              Douglas K. Burrell
Suite 3500                            Georgia Bar No.097537
Atlanta, Georgia 30308                Melody C. Kiella
TEL: 404-885-1400                     Georgia Bar No. 206275
FAX: 404-876-0992                     Victoria Olson
Burrelld@deflaw.com                   Georgia Bar No. 527753
Kiellam@deflaw.com
olsonv@deflaw.com
                                      Attorneys for Defendants Uber USA, LLC,
                                      Rasier, LLC, and Uber Technologies, Inc.

11718562/1
16628-206920




                                     Page -11-
